Title: Notes on a Conversationwith Jeremiah Morrow, 31 October 1807
From: Jefferson, Thomas
To: 


                        
                            
                        ca. 31 Oct. 1807
                     
                        
                        Mr. Morrow’s information
                  he thinks Symmes, Ludlow & Andrews stand prominent among the Candidates for Register’s office 
                  Andrews is a clerk in the office, his politics not approvd.
                  Ludlow has been denounced by a section of republicans as a federalist, but he thinks him an uniform and steady republican. 
                  Symmes is unexceptionable in every point.
                        
                            
                        
                    